Exhibit 10.2

 

OFFICEMAX INCORPORATED

Restricted Stock Unit Award Agreement

 

This Restricted Stock Unit Award (the “Award”), is granted on October 4, 2005
(the “Award Date”), by OfficeMax Incorporated (“OfficeMax”) to Don Civgin
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan (the “Plan”) and pursuant to the following terms of this Agreement (the
“Agreement”):

 

1.                                       Your Award is subject to all the terms
and conditions of the Plan.  All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2.                                       You are hereby awarded 38,000
restricted stock units, at no cost to you, subject to the restrictions set forth
in the Plan and this Agreement.

 

3.                                       Your Award is subject to a three-year
restriction period (the “Restriction Period”).   Subject to the provisions of
this Agreement and the Plan, 33.3% of the restricted stock units granted
pursuant to this Award shall vest and immediately be paid on each of the first
three anniversaries of the Award Date; provided, however, that if, in the good
faith determination of OfficeMax (which shall be made immediately prior to the
scheduled vesting date), some or all of the remuneration attributable to the
payment of the Award shall fail to be deductible by OfficeMax for federal income
tax purposes pursuant to Section 162(m) of the Internal Revenue Code, as amended
(the “Code”), the nondeductible amount of such payment shall be automatically
deferred (the “Automatic Deferral”) until the day following the six month
anniversary of your termination of employment; provided further, however, that
if, in the good faith determination of the OfficeMax, such Automatic Deferral
can reasonably be expected to result in the imposition of tax to you with
respect to any portion of the Award prior to payment being made to you with
respect to such portion of the Award, this provision shall be reformed to
provide that all of the Award shall be paid out on the day following the six
month anniversary of your termination of employment.  Upon your voluntary or
involuntary termination of employment for any reason prior to completing three
years of service, all restricted stock units not yet vested at the time of
termination will be immediately forfeited.

 

4.                                       In the event of a Change in Control
prior to the third anniversary of the Award Date, the continuing entity may
either continue this Award or replace this Award with an award of at least equal
value with terms and conditions not less favorable than the terms and conditions
provided in this Agreement, in which case the new award will vest according to
the terms of the applicable award agreement.  If the continuing entity does not
so continue or replace this Award, or if you experience a “qualifying
termination”, the Restriction Period will lapse with respect to all units not
vested at the time of the Change in Control or your termination (as applicable),
and all units will vest immediately.  “Change in Control” and “qualifying
termination” shall be defined in an agreement providing specific benefits upon a
change in control or in the Plan.

 

5.                                       This Award cannot be sold, assigned,
pledged, hypothecated, transferred, or otherwise encumbered prior to vesting. 
Any attempt to transfer your rights in this Award prior to vesting will result
in the immediate forfeiture of the units.

 

--------------------------------------------------------------------------------


 

6.                                       You will not receive dividends or
dividend units on the awarded units.  With respect to the awarded units, you are
not a shareholder and do not have any voting rights.

 

7.                                       Vested restricted stock units will be
paid to you in whole shares of OfficeMax common stock.  Partial shares, if any,
will be paid in cash.

 

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before November 4, 2005, or the Award will be forfeited. 
Return your executed Agreement to:  Linda VanDeventer, OfficeMax Incorporated,
150 Pierce Road, Itasca, IL  60143, or fax your signed form to 630-438-2463.

 

OfficeMax Incorporated

Awardee

 

 

 

 

By:

/s/ Matt Broad

 

By:

/s/ Don Civgin

 

 

--------------------------------------------------------------------------------